                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:19-CV-419-RJC-DCK

               PAMILLA JEFFERSON FULMORE,                           )
                                                                    )
                                Plaintiff,                          )
                                                                    )
                   v.                                               )      ORDER
                                                                    )
               BEST BUY CO., INC.,                                  )
                                                                    )
                                Defendant.                          )
                                                                    )

                        THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Consent Motion To

              Consolidate For Discovery And Trial” (Document No. 23) filed December 20, 2019. The parties

              have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate

              review is appropriate. Having carefully considered the motion and the record, the undersigned

              will deny the motion.

                        By the instant motion, Plaintiff seeks to consolidate this action with a related action

              pending in the Superior Court of Mecklenburg County, North Carolina. (Document No. 23). The

              undersigned recognizes the logic of Plaintiff’s request and appreciates that the other parties

              consent. However, the undersigned is not persuaded that this Court has authority to consolidate a

              pending state court action. Instead, Plaintiff might achieve her desired result by amending her

              Complaint here to add a new defendant, or seeking consolidation if/when the related state court

              action is removed to this Court.

                        IT IS, THEREFORE, ORDERED that Plaintiff’s “Consent Motion To Consolidate For

              Discovery And Trial” (Document No. 23) is DENIED WITHOUT PREJUDICE.

Signed: December 20, 2019
